department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa cbs br1 gl-123270-00 uilc memorandum for sbse associate area_counsel st paul from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject processing of offers in compromise during collection_due_process proceedings this responds to your date memorandum requesting advice on the above-cited subject this document is not to be cited as precedent the purpose of this memorandum is to provide further clarification of a position first set forth in a date memorandum for your office on the above-cited topic the position taken in the date memorandum was that once a collection_due_process cdp proceeding was pending in the office of appeals appeals a revenue_officer should not separately evaluate an offer_in_compromise submitted by a taxpayer rather the offer should be referred to appeals for consideration in conjunction with the cdp proceeding in a recent request for advice you have received from your local territory manager it was suggested that this position was inconsistent with prior advice from the national_office indicating that a revenue_officer should continue to work a collection case including consideration of an offer after the taxpayer has requested a cdp hearing as long as the taxpayer is willing to attempt to reach a resolution with the revenue_officer if a satisfactory resolution is reached the taxpayer may withdraw the cdp hearing request the date memorandum was subsequently modified by an date memorandum for your office with respect to an issue not relevant to the present discussion gl-123270-00 our position is consistent with this advice we concluded that a revenue_officer should not be independently evaluating an offer submitted by a taxpayer whose cdp case is pending in appeals by pending we meant that the case file had been transferred to appeals for appeals to conduct the cdp hearing after a taxpayer has requested a cdp hearing but before the case has been transferred to appeals a revenue_officer can and should attempt to work with a taxpayer to resolve his or her case if a case can be resolved prior to appeals consideration it expedites the process for the taxpayer if a taxpayer submits an offer to a revenue_officer after the case file has been forwarded to appeals for a cdp hearing however the offer should be referred to appeals for consideration as a part of the cdp process specific procedures for coordination of cdp cases with appeals may be found in irm currently undergoing review by this office these procedures provide that once a taxpayer submits a written request for a cdp hearing the revenue_officer should generally attempt to contact the taxpayer and resolve the issue if the taxpayer is willing to cooperate the revenue_officer should attempt to reach a resolution within days after receipt of the taxpayer’s cdp request if the issue is not resolved within days but the taxpayer is willing to continue to negotiate an agreement with the revenue_officer and a manager concurs that resolution is likely in the near term the revenue_officer may continue to attempt to resolve the case with the taxpayer for up to days after receipt of the taxpayer’s cdp request if the issue is resolved the taxpayer may withdraw in writing the request for a cdp hearing if the issue is not resolved or the issue is resolved but the taxpayer is unwilling to withdraw the cdp hearing request the revenue_officer should forward the case to appeals as a final note communications between revenue officers and appeals employees with respect to cdp cases will be subject_to the new ex_parte requirements which were referenced in the date memorandum sec_1001 of the internal_revenue_service restructuring and reform act of pub_l_no 112_stat_685 requires the internal_revenue_service service to develop a plan to prohibit ex_parte communications between appeals officers and other service employees that appear to compromise the independence of appeals officers guidance concerning the ex_parte provisions including their applicability in cdp proceedings has now been finalized in revproc_2000_43 2000_43_irb_404 if you have any further questions please call
